DETAILED ACTION

Status of Claims
Claims 1-14 is/are pending.
Claims 1-2 is/are rejected.
Claims 3-14 is/are objected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	KAMIKAGE ET AL (US 2010/0279133),
	in view of FILM COEXTRUSION - A TROUBLESHOOTING GUIDE 
(FILM COEXTRUSION).
	KAMIKAGE ET AL ‘133 discloses an amorphous copolyester, wherein the copolyester is derived from: an acid component containing at least 80 mol% terephthalic acid; a diol component containing 60-85 mol% ethylene glycol and 15-40 mol% neopentyl glycol, wherein 1-10 mol% of the ethylene glycol can be replaced with diethylene glycol; wherein the amorphous copolyester has an intrinsic viscosity of 0.70-0.90 dl/g and a typical weight average molecular weight of 15,000-90,000.  The copolyester forms a layer in a multilayer heat-shrinkable film, wherein the film is formed by coextrusion, and wherein the polymers forming the film are optionally filtered to remove foreign matter. (entire document, e.g., paragraph 0011-0012, 0020-0024, 0026, 0028-0031, 0033, 0035-0037, 0072, etc.)  However, the reference does not specifically disclose the melt viscosity of the copolyester.

	Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the melt viscosity of the amorphous copolyester to facilitate coextrusion with the other layers of the multilayer film of KAMIKAGE ET AL ‘133 and/or to promote uniform thickness of the individual layers as suggested in FILM COEXTRUSION.
 	Regarding claim 2, one of ordinary skill in the art would have used known techniques (e.g., filtering foreign matter from the amorphous copolyester of KAMIKAGE ET AL ‘133; avoiding the use of defect-generating additives; etc.) in order to produce films with a reduced number of defects.

Allowable Subject Matter
Claims 3-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
 	The prior art of record fails to disclose or suggest a heat-shrinkable film containing the recited amorphous copolyester, wherein the heat-shrinkable film has all of recited properties (1)-(6) (claims 3, 9).  KAMIKAGE ET AL ‘133 and JP 03-068634 and JP 02-289627 and JP 04-164930 and KIM ET AL (US 2011/0224369) and SHELBY ET AL (US 2003/0088033) fail to .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	JP 03-068634 and JP 02-289627 and JP 04-164930 and KIM ET AL (US 2011/0224369) and SHELBY ET AL (US 2003/0088033) disclose terephthalate-based copolyesters modified with neopentyl glycol and diethylene glycol for heat-shrinkable films.
 	FUKUDA ET AL (US 5,070,180) and FUKUDA ET AL (US 4,985,538) and INOUE ET AL (US 2018/0229422) and ISAKA ET AL (US 4,963,418) and WO 2014/18544 (English equivalent - ISHIMARU ET AL (US 2016/0090456)) and ITO ET AL (US 2007/0104931) and ITO ET AL (US 2006/0057346) disclose neopentyl glycol-modified copolyester for heat-shrinkable films.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 13, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787